224 F.2d 281
Jesse PIERCE, Appellant,v.UNITED STATES of America, Appellee.
No. 12415.
United States Court of Appeals Sixth Circuit.
June 15, 1955.

Marc J. Wolpaw, and Irwin B. Fried, Cleveland, Ohio, for appellant.
Sumner Canary and Eben H. Cockley, U.S. Atty., Cleveland, Ohio, for appellee.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The judgment of the district court is affirmed for the reasons set forth in the opinion of Judge McNamee denying a new trial, 124 F.Supp. 264, and upon the authority of Goldman v. United States, 316 U.S. 129, 62 S.Ct. 993, 86 L.Ed. 1322; Flanders v. United States, 6 Cir., 222 F.2d 163; and Browner v. United States, 6 Cir., 215 F.2d 753.